t c memo united_states tax_court richard dundore and virginia d'anna-dundore petitioners v commissioner of internal revenue respondent docket no filed date richard dundore for petitioners michael d zima for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge respondent issued a notice of final_determination denying petitioners’ claim to abate interest for their and tax years petitioners filed a timely petition for review of that determination with this court the sole issue for decision is whether petitioners are entitled to an abatement of interest pursuant to sec_6404 e ’ some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners’ legal residence at the time the petition was filed was cape coral florida petitioners filed their and federal_income_tax returns timely the internal_revenue_service irs thereafter commenced an examination of petitioners’ and returns despite several attempts by an irs agent to meet with petitioners with respect to their returns petitioners ignored the requests petitioners were then issued a revenue agent’s report which they also ignored and that was followed by issuance of a notice_of_deficiency in that notice respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively for unless otherwise indicated all section references are to the internal_revenue_code in effect for the periods involved petitioners’ and tax years respondent determined that petitioners had substantial amounts of unreported income for both and as a result of respondent's shifting income from their closely_held_business entities to petitioners personally respondent also disallowed two dependency_exemptions for and as well as all of petitioners' claimed itemized_deductions rental expenses and depreciation_deductions for and for lack of substantiation additionally respondent determined that petitioners were liable for self-employment taxes and asserted an accuracy-related_penalty under sec_6662 b petitioners filed a petition on date challenging respondent's determinations the case was assigned docket no respondent thereafter filed an answer after the case was docketed the irs appeals_office at miami florida on date contacted petitioners by letter and advised that they would soon be contacted by an appeals officer for a conference that letter suggested to petitioners that they contact the appeals_office either in writing or by telephone if they had any questions concerning their case petitioners did not respond to this letter on date an appeals officer contacted petitioners by letter and suggested a meeting on date at ft myers florida where petitioners resided petitioners responded to this letter on date agreeing to the meeting with the appeals officer the date meeting was held and the parties discussed petitioners' case the appeals officer described to petitioners the nature of respondent’s determinations petitioners explained their position in the matter and produced a small amount of evidence to support their arguments the appeals officer was not satisfied that petitioners had proven any error in respondent’s determinations but indicated that he would review the matter and send petitioners a list of evidence they needed to produce to overcome respondent’s determinations nothing else transpired until date when another appeals officer advised petitioners by letter that the case had been reassigned to him because of workload considerations suggested a meeting at the appeals_office at ft lauderdale possibly to settle the case and provided his assessment of petitioners' case petitioners responded that they could not meet on the suggested date and proposed a meeting at ft myers florida in date the appeals officer responded that he was not going to ft myers until late october and suggested petitioners come to his ft lauderdale office in late september or date to attempt settlement in the meantime on date the irs office of district_counsel advised petitioners by letter that their case was calendared for trial at this court’s trial session at miami florida commencing date and it was necessary that the parties prepare stipulations for trial as required by this court’s rules_of_practice and procedure the irs attorney suggested that the parties meet or otherwise correspond by mail or telephone petitioners provided some of the information respondent’s counsel had requested counsel telephoned petitioners for the additional information and suggested that they meet with an irs agent near their home and if necessary counsel was available for a conference call during such a meeting petitioners did not comply with this request the irs counsel then prepared a proposed stipulation of facts that was forwarded to petitioners along with a request for production of documents petitioners thereafter met with an irs agent on date and presented their case according to the suggestions in the appeals officer's july letter as a result of the meeting the appeals officer was satisfied that some of the shifted items of income were properly allocable to petitioners’ closely_held_business entities and not to petitioners personally further the appeals officer determined that petitioners were entitled to many of the claimed itemized_deductions rental expenses and depreciation_deductions however the appeals officer was satisfied that respondent’s remaining determinations were proper accordingly the appeals officer made petitioners a settlement offer proposing that respondent’s determinations be adjusted to reflect deficiencies and accuracy-related_penalties of dollar_figure rather than the dollar_figure shown in the notice_of_deficiency petitioners by letter declined to accept the settlement proposal and explained that while they agreed with some of respondent’s adjustments they still did not agree with many of the proposed adjustments the appeals_office then advised petitioners that the case could not be settled and was being forwarded to respondent’s counsel for trial preparation because petitioners had not signed the proposed fact stipulations and had not responded to the request for documents counsel for respondent filed a motion and obtained an order that compelled petitioners to produce the requested documents and show cause why the proposed stipulations should not be accepted petitioners thereafter filed a motion for continuance which was granted petitioners then employed an attorney who entered the case and over the next few months the parties could not agree on settlement the case was again calendared for trial on date and on that date a basis for settlement was reached a decision entered on date provided that petitioners were liable for income_tax deficiencies of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure respectively for and the decision was entered on date petitioners thereafter filed claims for abatement of interest on the deficiencies for both years commencing from the date they were first contacted by an irs agent for the audit of their and returns date to the date the deficiencies were assessed date the commissioner denied petitioners’ claims at trial petitioners narrowed their request for abatement to the period between date the date when they were first contacted by the irs appeals_office to date the date the decision was entered the commissioner's authority to abate an assessment of interest involves the exercise of discretion and this court gives due deference to the commissioner's discretion see 112_tc_19 91_tc_1079 however this court may order abatement where the commissioner abuses his discretion see sec_6404 woodral v commissioner supra pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any delay in payment is attributable to any error or delay caused by an officer_or_employee of the irs acting in an official capacity in performing a ministerial_act however an error or delay i sec_3 sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 ‘ in sec_6404 e was amended by sec_301 of the continued taken into account only if it occurs after the irs has contacted the taxpayer in writing with respect to such deficiency or payment and as long as no significant aspect of such error or delay can be attributed to the taxpayer see sec_6404 congress intended the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair but not that it be used to routinely avoid payment of interest h rept pincite 1986_3_cb_844 s rept pincite 1986_3_cb_208 petitioners claim that the delay in the consideration of their case was due to error or delay by employees of irs acting in their official capacity in performing various ministerial acts the regulations provide in pertinent part that the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion see sec_301_6404-2t b temporary proced admin regs fed reg continued taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest attributable to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date this case involves petitioners' and tax years therefore the amendment is inapplicable to the case at bar see 112_tc_19 n date the regulations issued by the secretary provide several examples of what does and does not constitute a ministerial_act petitioners argue that after they received the letter from the irs appeals_office on date they were not contacted for nearly months regarding their case and did not have a meeting for another months after they were finally contacted thus petitioners contend that the interest that accrued for the time period between date when they received their first letter from the miami appeals_office and date when they met with the appeals officer was attributable to the dilatory performance of a ministerial_act by irs employees the court notes that the date letter to petitioners provided them with the name and telephone number of a person to contact in the miami appeals_office in the event they had any questions or concerns about their case petitioners acknowledged that they made no attempt to contact the miami appeals_office to schedule a meeting or voice any concerns over not having been contacted although petitioners contend they desired an earlier the final treasury regulation under sec_6404 was issued on date the final_regulation contains the same definition of ministerial_act as the temporary_regulation see sec_301_6404-2 proced admin regs the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs -- - appeals_conference their claim is not supported by their actual conduct as they made no attempt to schedule an earlier meeting petitioners next contend that the appeals officer took very unreasonable legal positions when they met on date petitioners claim they wished to settle the case at that meeting but were unable to do so because the appeals officer took unreasonable positions petitioners did not have another meeting with an irs employee until their date meeting which was suggested by respondent’s counsel a decision concerning the proper application of federal tax law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date petitioners had not provided respondent with any documentary_evidence relating to the adjustments to their and returns before the meeting on date at that meeting the revenue_agent explained to petitioners the nature of respondent’s determinations and allowed petitioners to present their case based on petitioners’ presentation the appeals officer was satisfied that respondent’s determinations were correct however he agreed to take the case under further advisement to allow petitioners to produce additional evidence to support their claims the appeals officer’s analysis of petitioners’ case clearly required discretion and judgment in applying federal tax law to the facts and circumstances of petitioners’ case therefore his acts did not constitute a ministerial_act since there was no erroneous or dilatory performance of a ministerial_act the commissioner lacked the authority to abate interest for this period finally petitioners claim that after their date meeting with the irs agent the appeals officer and respondent’s attorney also took unreasonable positions in discussing settlement_options and delayed in preparing for trial causing petitioners to have their case continued and to hire an attorney to represent them again a decision concerning the proper application of federal tax law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date the agent the appeals officer and respondent’s attorney continually attempted to settle petitioners’ case the positions they took regarding the issues in petitioners’ case were based on their application of federal tax law to the facts and circumstances surrounding petitioners’ case these actions required the exercise of discretion and judgment moreover petitioners’ lack of cooperation and failure to respond to irs counsel’s requests for discovery necessitated that respondent resort to this court for an order compelling petitioners to produce documentation and show cause why proposed stipulations should not be accepted any delays caused by petitioners’ decision to retain an attorney and to continue their case were attributable to petitioners there was no erroneous or dilatory performance of a ministerial_act by an officer_or_employee of respondent during this period and any delays perceived by petitioners during this period were of petitioners’ own making therefore on this record the commissioner’s refusal to abate interest was not an abuse_of_discretion under sec_6404 respondent’s determination is sustained decision will be entered for respondent
